PER CURIAM:
Defendant appellant Hatfield brings this appeal from a district court judgment which awarded plaintiff respondent Fair-child $2,820 in damages plus costs and $750 in attorney fees on a claim arising from an arrangement the parties entered into with respect to a used 1950 model D-8 Caterpillar bulldozer. We have reviewed the record in the above cause and find no prejudicial error. I.R.C.P. 52(a); Obray v. Mitchell, 98 Idaho 533, 567 P.2d 1284 (1977). Therefore, the judgment of the trial court is affirmed. Costs to respondent.
BAKES, J., dissenting.